 



Exhibit 10.10

Bonus Plan For Senior Managers

Plan Summary

Certain of the Company’s senior management employees, including the Company’s
named executive officers, are eligible to participate in a cash bonus plan for
senior managers (the “Plan”). Such employees are eligible to receive a
discretionary cash bonus on an annual basis in an amount up to a specified
percentage of the employee’s base salary. The amount of the discretionary bonus
is determined based on the achievement of targets by the Company related to
sales growth, improvement in earnings before interest and taxes, and reduction
of expenses as a percentage of sales.

Each employee that participates in the Plan must work through a specified date
to be eligible for payment under the Plan. Bonus payments, if any, typically
occur in the first quarter of the next calendar year after the completion of the
audit for the prior fiscal year.

